Mr. Justice Aldrey
delivered the opinion of the court.
This appeal was brought by the appellant from a judgment dismissing his complaint on a motion of nonsuit filed at the trial by the defendant, for the reason that the plaintiff’s evidence was not sufficient to support his allegations and a judgment in his favor.
¥e have decided today appeal No. 4140 of the defend-ant in the same action and we have affirmed the decision of the trial court vacating the judgment appealed from and ordering a new trial. Therefore, it is not necessary to consider the ¡merits of the appeal from that judgment because such appeal falls to the ground, as was stated in Horton v. Robert, 11 P.R.R. 187, and therefore it must he set aside, as was decided by the trial court in the resolution referred to, and we shall render judgment accordingly.